—Upon remittitur from the Court of Appeals, judgment unanimously affirmed. Memorandum: Upon remittitur from the Court of Appeals, we affirm defendant’s conviction of criminal possession of a controlled substance in the fifth degree. We reject the contention of defendant that the verdict finding him guilty of that crime is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Remittitur from Court of Appeals—Appeal from Judgment of Oneida County Court, Buckley, J.—Criminal Possession Controlled Substance, 3rd Degree.) Present—Pine, J. P., Lawton, Balio, Davis and Boehm, JJ.